Judge Duvall
delivered the opinion of the court:
This is an action brought by the appellant against the city of Covington, to recover the value of a house w^ck, it is alledged, was destroyed by fire in consequence of the failure, on the part of the city, to keep its public cisterns in repair, and to provide the fire company of the city with hooks, ladders, and other necessary apparatus.
The circuit court sustained a demurrer to the petition, and from that judgment the plaintiff has appealed.
This court has recognized the doctrine, that where a particular act, operating injuriously to an individual, is authorized by a municipal corporation, by a delegation of power, either general or special, it will be liable for the injury in its corporate capacity, where the acts done would warrant a like action against an individual; that cities are responsible to the same extent, and in the same manner, as natural persons, for injuries occasioned by the negligence or unskillfulness of their agents in the construction of works for their benefit; and that where a city corporation is bound to keep the streets and sewers of the city in proper repair, it is liable to damages if any person be injured by its neglect to have such repairs made. (Prather vs. City of Lexington, 13 B. Monroe, 561, and the cases there cited.)
Hence it follows that vrhere, as in the case cited by counsel for appellant, of Henly vs. Mayor of Lynn Re*729gis, the city neglected to keep a sea-wall in repair, in consequence of which the grounds of the plaintiff were inundated; or where a ditch is allowed to re-' main open in a street, and a person is injured by falling into it; or where a sewer is, by the negligence of the city, made so small that in a heavy rain the water could not pass off, but was forced back into the houses of the inhabitants; in all such cases the liability of the corporation is undeniable, and rests upon the same principles that would determine the liability of a private person.
This principle, as stated by Greenleaf, is that “the damage to be recovered must always be the natural and proximate consequence of the act complained of. This rule is laid down in regard to special damages, but it applies to all damage. Thus, where the defendant had libeled a performer at a place of public entertainment, in consequence of which she refused to sing, and the plaintiff alledged that by reason thereof the receipts of his house were diminished, this consequence was held too remote to furnish ground for a claim of damage.” (Greenleaf on Evidence, section 256.)
“But it is far easier,” says Sedgwick in his Treatise on the Measure of Damages, “to lay down a general proposition than to apply it to á particular case. When we come to analyze causes and effects, and undertake to decide what is the natural result of a given act, and what is to be regarded as unnatural, what is proximate and what remote, we shall find ourselves involved in serious difficulty. Many things are perfectly natural, and yet very remote consequences of a particular act; many other results are proximate, nay, immediate, and yet so little to be expected that they can scarcely be pronounced natural. Nor does the requirement that the. damage be both natural and proximate relieve us from the difficulty. The rule is not much more definite when it is said that the damages must be the legal and natural consequence of the act complained of. As in a case in *730which the defendant had slandered the plaintiff, who was employed by one J. O. as a journeyman, for a year, at certain wages, by saying that he had cut certain flocking cord, and the plaintiff claimed special damage for his discharge by J. O. in consequence of the slander, before the expiration of the year; it was held by Lord Ellenborough that the dis charge of the plaintiff' by J. O. was a mere wrongful act, and not ‘the legal and natural consequence of the slander complained of.’ ” {Sedgwick on Damages, chapter 3.)
The learned author has collected a great number of cases on this subject — English and American — in all of which the courts profess to recognize and adhere to the rule stated, though the decisions exhibit some want of uniformity, resulting chiefly, however, from the different classes of cases to which it has been applied. In actions of tort, for instance, it has been hold, even where vindictive damages cannot be demanded, that the degree of fault will govern not onty the question of liability but the amount of remuneration ; and accordingly as the act is more or less morally wrong, so the courts will make the guilty party responsible for the consequence, more or less remote, of his conduct. The effect of this, says Sedgwick, will be to introduce into the subject of wrongs the most perplexing distinctions; the tribunal will, in each case, have to decide not only a legal but a moral question, and to determine, moreover, the amount of consequences for which a given amount of immorality or negligence is to be made answerable. And he concludes his able review of all these decisions by saying, that “it would be better, in all matters of tort, where the wrong is not so flagrant as to warrant vindictive damages, to adhere as closely as possible to a fixed rule; to declare that in no case shall the measure of relief depend on the motive of the party, and that, the remuneration is, in all cases, to be limited to the natural and proximate consequences of the act.”
*731The rule as thus laid down has been strictly adhered to by this court in all cases in which similar questions have arisen. In the case of Bosworth vs. Brand, 1 Dana, 377, the defendant had permitted about fifty slaves to assemble and dance in an out-house on his place; about midnight a patroling party' surrounded the house for the purpose of apprehending the negroes and breaking up the frolic; that the negroes refused to surrender when called upon, and endeavored to make their escape ; that one of the patrol, without any necessity for so doing, wantonly fired a pistol into a dark room, crowded with negroes, and thereby killed the slave of Brand. The conduct of Bosworth, in permitting this assemblage of slaves, was illegal, being contrary' to the express provisions of the statute, and under which he was liable to an indictment. It was therefore contended, that inasmuch as Bosworth’s illegal act was the cause of the slave’s death, he was liable to the owner, in damages, for his value. But the court held “that it is, in general, true that a man is entitled to reparation for every damage he sustains from the unlawful action or omission of another. But the damages must be the direct and immediate, or at least the proximate and natural consequence of the act or omission complained of. It will not do to carry it to every consequence, however remote, which can be traced to the particular action or omission, and much less to such things as are not a natural consequence, and may have arisen from other and extraneous causes.” “The true view of the case is, that the permitting the negroes to assemble and remain at the frolic was not, properly speaking, the cause of the death. The cause was the wanton malice of the patrol; and if that had been produced by drink given by another, that other would have been a much more proximate ■cause of the death than either Bosworth or the frolic, yet we presume no one would contend for the liability of the giver of the drink.”
2. To authorize the recovery of damages for an act of omission or commission, the injury-complained of must be the direct, or at least ihe proximate and natural eon-sequence of the act complained of. It will not do to carry the rule to every consequence however remote which may be traced to the particular act or omission..
*732The same doctrine has b'een held in numerous other and more recent adjudications of this court. {King vs. Shanks, and cases there cited, 12 B. Monroe, 420.)
Do the facts set forth by the appellant in the case now before us, make out a cause of action within the rule or principle we have been considering?
He alledges that the fire by which his house was destroyed, originated in a small frame building adjacent to his own; that the firemen had reached his house before the flames had communicated to it, and would have been, as he is informed, believes, and charges, able to save it, but that in consequence of the failure and neglect of the city council to keep in repair the public cisterns in the vicinity, there was not sufficient water with which to extinguish the flames, and his building was therefore destroyed; that there were three public cisterns in the vicinity, but neither was in a condition to hold much, if any water, owing to the neglect of the city authorities, whose duty it was to keep them in repair; that they had undertaken to do this, taxing the appellant and other citizens for that purpose, and that they were notified that the cisterns required repairing; that the city had organized a fire department at considerable cost to the inhabitants, but had failed to provide the necessary hooks and ladders for its use, in consequence of which the firemen had been unable to pull down the adjacent frame building before the fire reached his house; that in consequence of this two fold negligence, his house, which was worth $5000, was consumed, and he therefore prays judgment for that sum.
It is not charged that the fire -was the consequence, remote or proximate, of any act or omission on the part of the city. The legal import of the allegation is that the plaintiff’s house was set on fire by the frame ; that the destruction of his property which resulted from this cause would, in the opinion of plaintiff, have been averted by the firemen, if the cisterns had not been out of repair through the negligence *733of the city. It is obvious, therefore, that the cause which produced this effect was wholly disconnected from and independent of the city, or of its acts or omissions. There was neither proximity in the order of the events, nor the relation of cause and effect between the negligent omission complained of, and the results which followed. As, in the case of Bosworth vs. Brand, supra, the illegal act of Bosworth would have been followed by no injurious consequences, but for the intervention of the real and immediate cause of the slave’s death — the malicious shooting by the patrol; so here, the alledged negligence of the city council could not have occasioned the destruction of the appellant’s house, but for the intervention, in like manner, of the more immediate, and, therefore, real cause — the burning of the adjacent building. If the cisterns had been full of water, and the city council had negligently and knowingly left them open or uncovered, in consequence of which the slave of the appellant had fallen in and drowned, their liability would have been unquestionable, upon the principle referred to, because then the damage would obviously have been the natural and proximate consequence of the negligence.
Upon the same principle, if the council had negligently permitted a ditch to remain open in the street, whereby the plaintiff’s servant, in attempting to cross it, was killed or maimed, he could recover against them to the extent of the injury. But suppose the plaintiff’s servant is suddenly attacked with a dangerous malady requiring the immediate aid of a physician; that one is sent for, who could have reached his paiient in time to save him, but was prevented by falling into the ditch thus negligently left open, whereby he was wounded and was unable to proceed further, in consequence of which the slave died; or, as in the case put by this court in Bosworth vs. Brand, suppose the slave of one goes to the farm of another, and is not driven away in the time prescribed by the statute, and in conse*734quence, the slave is overtaken on his return home by a hurricane, and killed by the falling of the timber, will it be pretended that in either case, the owner of the slave could recover his value? And yet they come within the principle which the counsel for the appellant insists is established by the numerous cases cited in his elaborate and able argument, namely: “That whenever injury occurs, directly or consequently, from the willful neglect of corporate dut}*-, an action is clearly maintainable by a party especially injured, irrespective of the events or parties that intervene.” Under this extension of the doctrine every consequence of a given act or omission, however remote and unnatural, may become the foundation of a right of action, either against a corporation or an individual. No such comprehensive rule is deducible from the authorities when examined with reference to the facts involved and the points decided. Indeed the utter impracticability of applying such a rule is a sufficient argument against its existence.
Upon a careful examination of all the authorities within our reach, in which this perplexing question has been discussed, we conclude that the only reasonable principle to be deduced from them all is that to which we referred in the outset: that the damage to be recovered must be the natural and proximate., eonsequence of the act or omission complained of; that the petition in this case, giving to every allegation oi'fact the effect to which it is entitled, on demurrer, fails to show a cause of action, and that the demurrer was, therefore, properly sustained. We have arrived at this conclusion, not without some hesitation, arising chiefly from the difficulty of determining, from the multitude of adjudged cases, the precise relation, as defined by the terms, natural and proximate, which should exist between the illegal act or omission, and the resulting damage, in order to entitle the injured party to redress.
The judgment is affirmed.